                                                                      3(z# #J?'
Case 2:18-cv-14371-RLR Document 160 Entered on FLSD Docket 11/06/2019 Page 1 of 2                        ,
                                                                             FILED BY       '       D.G,

                                                                                  y0k 25 2219
     DearJudge Rosenberg:
                                                                                   CAX LJIlîpfy
                                                                                 S.D.OF FLA.-F1:PIERCE
     On Octoberl8,2018,m y enginemalft   m ction dashboard lightcame on. M y
     Chevy dealerwasclosed so 1took itto Advanced Auto wherethey usedtheirdiagnostic
     tooland the code t$P0014 Cam shah Position B Tim ing OverAdvanced or System
     Perform ance Barlk l''appeared.The guy asked iflchanged m y oilrecently and lsaid l
     wasdoing itthatweekend.Ifollow them aintenancemanualand changem y oilevery
     3000 m ilesorevery 3 m onths.

     lchanged m yoi1butthewarning lightwasstilllitonthe dashboard Itook itthe Chevy
                                                                    .

     dealerthatM onday.Hesaid theauto needed an intakecamshaftaccuatororsolenoid vvt
     and exhausteamshaftaccuatorsolenoid W T.lhad my m echanic do the work becausehe
     coulddo itcheaper.On October26,2018,Ipaid $312.34.Idroveitaway and wentto the
     store and when lleftthe storelightcam eback on.

     Icalledthem echanicand broughtthe carback. Idid thatthenextday and hecalled m e
     stating hehad bad news;thattheenginehad blown. 1waswithoutacarforseveral
     weeks.Aherthe engine wastaken outofthecar, the m echanic exam ined itand show ed
     mehow halftheengineinside wasbulm and theotherhalfwasclean.

     Iboughtthecarin December2013 and ithad 1000m ileson it. 1follow ed the
     maintenance schedule.Thecar'swarning lightnevercam eon untilitwastoo lateto
     m ake repairs.

     Itcostm e$312.34 forthefirstrepairand thenew engine costm e$7037 87.M y local
                                                                        .

     GM Chevy dealerhad nothing to say aboutthisand they insisted thatthey neverknew of
     any problem swith theengine.

     Conclusion:PleaseinsistthatChevy reim burse the ownersforthefullcostofreplacing
     theirenginesafterthey tried to enlistthe help ofChevy to addressthe engineproblem
     andwere denied any kind offinancialorm echanicalassistance.

     Sincerely,

     M arguerite Parrilli
     706 S.Eudid Ave.
     VillaPark,lllinois 60181
Case 2:18-cv-14371-RLR Document 160 Entered on FLSD Docket 11/06/2019 Page 2 of 2




             d
             '
             '                  ;
                                  . ..
                                ' ''
                           . ' .s    :4
                                     'j; .k
                                      1
                                 ! .s..
                           1.' -1 '       :r. .
                                          '   '.
                                               j;
                                                .
                 %.
                  :,     ? '  :
                              .,'k '1> $ >1
                                          '
                  'w
                  .*
                          j..
                          v +j..t      i j
                                       !
                                       ,  v
                  j
                   ,
                   #
                 :'.
                         1
                         '
                          w
                          :'
                          4..,
                             4 *       - ,e              oc
                                                         e-                                  %
                        ri
                         '
                         .
                                                         K
                                                        .-
             -. t. .                                        œ'
             %1
             .
              .:                                        .-
                                                         o
                 4 ; %k
                 <
                 )%*'x
                   .                                    Q                                    #
                 4.! '
                  l
                 ..
                  .
                  :
                     . *.'x *3
                       .'
                        %j. !$ ..4 zt''4u1 ''i
                             .. ..
                             a       4.. .. '5$
                                     .
                                                        >
                                                        -
                                                                                             Bê
                  $      *. :x
                             ; '. 1' /:   J :-1
             t'!   .
                   p $)     tr :.v fj                                                        l
              1i 2:.    .' é. a .,'
                   .J'
                     ... g. .;v
                              . ;e;
              '
              I
              i:,
               ! .l j
                    g
                    : j
                    j     !
                          r
                          :j i
                             -
                             !
                             l
                             r',..:
                             y
                 j. j. y
                    ' :;y  $y
                         1 . 4, j
                                ..
                                                                                                          Q
                       .'>: '
                       ,
                            $k . ;%-
                                   .
                                   s. h
                                      .
                                      .-t.                                           J
                                                                                         .
                                                                                             t*.
                                                                                         X %
                                                                         er              %
                                                                                         vu k
                                                                                                              -


                                                                         4*x--t,                          .


                                                                             .   %
                                                                                             kan%
                                                                         x
                                                                                         -
                                                                                                 xx   .
                                                                                                              x

                                                                         ! x o
                                                                             Nx +.
                                                                         1,                               k (
                                                                                                            b
                                                                                                            +
                                                                                                            n
                                                                                                            7
                                                                                                            #
                                                                                                                  ïo
                                                                                                                  I
                                                                                                                  m
                                                                                                                  P
                                                                                                                  (<)




                                                    N                >
                   <
                   '                      .
                                              $%
                                               k                     *
                                                                     <kN
                                                                       O
                                                                       *
                                                                       ><*
                                                                         I
                                    4                            O
                                                                 u:
                                                                 *       eo
                                                                             >
                                                                             N
                                                                                 <
                                                                                 . o
                                                                                 < W
                                                                                     *
                      Vx         M x                                             W
                                                                                     m:

                                   4-1                                           <
                                                                                 O
                                   G %'
                                              xe
                       &% k
                          % X.
                             x
